PER CURIAM.
Gerald Porter appeals from the denial of a motion to correct sentence. He claims he was arrested February 28, 1987, on two separate charges (one a violation of community control), but at sentencing April 10 was given full credit for time served against only one of the sentences. Because the sentences imposed run concurrently with one another Porter seeks the same amount of credit applied to both. Daniels v. State, 491 So.2d 543 (Fla.1986).
While it is possible that Keene v. State, 500 So.2d 592 (Fla. 2d DCA 1986), might authorize denial of the motion, we cannot determine from the record before us that Porter is not entitled to relief. We therefore remand this case for further consideration. The trial court either should award Porter the extra credit to which he claims entitlement, or should support its ruling with sufficient attachments from the files and records in the case.
Reversed and remanded with directions.
SCHEB, A.C.J., and SCHOONOVER and HALL, JJ., concur.